The construction of this statute is governed by analogous principles applied by this court in construing the tree-cutting statute, Section 3411 of the Code. The mere language of that statute imposed the penalty without any regard to whether the trees were knowingly or negligently cut, if the cutting was without the consent of the owner. In construing that statute the court laid down these principles: That despite the language used in the statute the court has repeatedly ruled that simple negligence as distinguished from willfulness, recklessness or gross negligence is not sufficient for the imposing of the statutory penalty; that the court has always been cautious in the infliction of a statutory penalty. A mere mistake or carelessness is not enough; the trespass must have been willful or the negligence so gross or the indifference so real or the lack of good faith so evident as to be tantamount to willfulness. Seward v. West, 168 Miss. 376, 150 So. 364; Board of Mississippi Levee Commissioners v. Anderson Clayton  Co., 171 Miss. 316,157 So. 531; E.L. Bruce Co. v. Edwards 192 Miss. 1, 3 So.2d 846, In the Anderson Clayton  Co. case there was involved a statutory penalty for failing to pay a cotton tax before cotton was removed from the Levee District. In discussing this question the court [171 Miss. 316, *Page 432
157 So. 532] used this language: "Among our statutes, perhaps none of them are more nearly similar in language, in respect to the imposition of penalties, to the statute here under review than those providing penalties for the cutting of trees on the land of another without the consent of the owner. Those statutes are silent, as is the one here, as to the intent of the offender; but from the beginning, they have been construed to mean, as was recently said in a summary of them in Seward v. West, 168 Miss. 376, 385, 150 So. 364, 366, `that statutory penalties such as this "are designed chiefly as punishment, are quasi criminal," and that recovery therefor should be allowed "only in case of culpable fault or omission." Culpable means that which is deserving of moral blame.' And in that case the court further declared: `Without unduly extending comment, we add by way of summary that this court has always been cautious in the infliction of the statutory penalty, and will allow it only where the facts are well proved and where the testimony shows the trespass to have been willful, or the negligence so gross, or the indifference so real, or the lack of good faith so evident, as to be tantamount to willfulness.'"
Putting it differently, if the legislature had intended to impose the penalty for mere negligence or carelessness the word "wantonly" would be surplusage, because wantonness includes the former. The maxim noscitur a sociis applies, particularly as regards the penalty.
Griffith, J., concurs in this dissent. *Page 433